UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1805


RANDY L. THOMAS,

                  Plaintiff - Appellant,

             v.

YNEZ   OLSHAUSEN;   MARY ELLEN  MCDONALD;   PETER   GORMAN;
CHARLOTTE-MECKLENBURG POLICE; CHARLOTTE-MECKLENBURG; STATE
OF NORTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:07-cv-00130-GCM)


Submitted:    February 11, 2009             Decided:   March 12, 2009


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se.      Daniel William Clark,
THARRINGTON, SMITH, LLP, Raleigh, North Carolina; Richard
Harcourt Fulton, OFFICE OF THE CITY ATTORNEY, Charlotte, North
Carolina; Thomas J. Ziko, Assistant Attorney General, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy   L.    Thomas   appeals   the   district     court’s   order

denying his motions for recusal, for a more definite statement,

and for discovery in his action filed pursuant to 42 U.S.C.

§ 1983 (2000). ∗       We have reviewed the record and find no abuse of

discretion.        Accordingly, we affirm for the reasons stated by

the district court.           Thomas v. Olshausen, No. 3:07-cv-00130-GCM

(W.D.N.C. June 16, 2008).             We deny Thomas’ motion for emergency

relief.       We dispense with oral argument because the facts and

legal       contentions     are   adequately    presented    in   the    materials

before      the   court     and   argument   would    not   aid   the   decisional

process.

                                                                          AFFIRMED




        ∗
       The district court dismissed the action, and we affirmed.
Thomas v. Olshausen, __ F. App’x __, 2008 WL 5181833 (4th Cir.
Dec. 11, 2008) (No. 08-1769).




                                         2